 



Exhibit 10.52

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made effective as of the 1st day of
July, 2004 by and between ENTREMED, INC., a Delaware corporation having its
principal office at 9640 Medical Center Drive, Rockville, MD 20850 (the
“Company”) and Dane Saglio (the “Executive”).

FOR AND IN CONSIDERATION of the mutual premises, agreements and covenants
contained herein, the parties hereto, intending to be legally bound, do hereby
agree as follows:

1. Employment; Position and Duties.

Subject to the terms hereof, the Company hereby agrees to employ the Executive
during the Term (as hereafter defined) to act as, and to exercise all of the
powers and functions of, its Chief Financial Officer and to perform such acts
and duties and to generally furnish such services to the Company and its
subsidiaries (if any) as is customary for a senior management person with a
similar position in like companies; and he shall report to the President and
Chief Executive Officer of the Company (“CEO”) and have such specific powers,
duties and responsibilities as the CEO, in consultation with, and approval of,
the Board of Directors (the “Board”), shall from time to time reasonably
prescribe. Executive hereby agrees to accept such employment and shall perform
and discharge faithfully, diligently, and to the best of his abilities such
duties and responsibilities and shall devote sufficient working time and efforts
to the business and affairs of the Company and its subsidiaries.

2. Place of Employment.

While Executive is employed by the Company during the Term, Executive shall be
required to conduct his duties and responsibilities hereunder primarily from the
executive offices located in Rockville, Maryland (except for routine and
customary business travel), or from such other location as designated from time
to time by the CEO.

3. Compensation

     a. Base Salary. While Executive is employed by the Company during the Term,
the Company shall pay to Executive an initial annual base salary (“Base Salary”)
of $200,000, payable in accordance with the Company’s customary payroll policy
for its executives.

     b. Base Salary Adjustments. Executive’s Base Salary shall be reviewed at
the end of the calendar year and at the end of each calendar year thereafter.
The Board or a committee thereof may make such adjustments as it deems
appropriate in its sole discretion. In making such adjustments the Board or a
committee thereof may solicit and give consideration to the views of the CEO.

     c. Incentive Compensation. While Executive is employed by the Company
during the Term, Executive’s annual incentive compensation, if any, (“Incentive
Compensation”) shall be determined by the Board or a committee thereof in its
sole discretion, following the last day of each fiscal year of the Company
ending during the Term. In making such determinations, the

 



--------------------------------------------------------------------------------



 



Board or a committee thereof may solicit and take into consideration the views
of the CEO.

     d. Certain Other Benefits. While Executive is employed by the Company
during the Term, Executive shall be entitled to participate in any and all
employee benefit plans and arrangements which are available to senior executive
officers of the Company, including without limitation, group medical and life
insurance plans, and automobile expense reimbursement allowances. Executive
shall also be afforded reasonable paid vacation time pursuant to vacation
policies fixed by the Company.

     e. Expenses. The Company shall pay or reimburse Executive for all
reasonable business expenses actually paid or incurred by Executive while
Executive is employed by the Company during the Term subject to reasonable
documentation and in accordance with the Company’s business expense
reimbursement policy.

4. Term.

The term of this Agreement shall be the period commencing on the date hereof and
continuing through June 30,2005 (the “Initial Term”); provided, however, that
the Term of this Agreement may, by mutual agreement of the parties in writing,
be extended for successive one year periods (each one-year extension a
“Successor Term” and together with the Initial Term referred to herein as the
“Term”). In the event this Agreement is not extended at the end of the Initial
Term and thereby terminates, only paragraphs 6, 7, 8(g), 8(h), 8(i) and 11 shall
survive such termination. Executive understands and agrees that the Board or a
committee thereof may, in its sole discretion and without notice to Executive,
elect not to extend this Agreement and in such event not to, either by contract
or practice, continue any of the provisions set forth herein, except for those
provisions that survive termination as set forth in this paragraph 4. Executive
further acknowledges that any such decision by the Board or a committee thereof
not to extend the Term of this Agreement shall not be deemed “Termination
Without Cause” for the purposes of Section 8(d) or any other provision of this
Agreement, including, but not limited to, a “Resignation for Good Reason” under
Section 9.

5. Stock Options.

Periodic stock and incentive stock option grants to Executive, if any, while
Executive is employed by the Company during the Term shall be determined by the
Board or a committee thereof in its discretion. In the event of a termination
pursuant to paragraph 8(d) hereof or a resignation pursuant to paragraph 9
hereof, all of Executive’s un-expired and unvested stock options shall become
vested on the effective date of such termination or resignation and shall be
exercisable in accordance with the terms of such grants until the later of the
date set forth in such grant or the first anniversary of the Executive’s
termination, but in no event beyond the expiration date of the relevant option.

6. Unauthorized Disclosure.

     During the Term and at all times thereafter, Executive shall not, without
the written consent of the Company, or except as required by applicable law,
disclose to any person, other than a person to whom disclosure is reasonably
necessary or appropriate in connection with the performance by Executive of his
duties as an executive officer of the Company, any material

 



--------------------------------------------------------------------------------



 



confidential information obtained by Executive while in the employ of the
Company with respect to the businesses of the Company or any of its
subsidiaries, including but not limited to, operations, pricing, contractual or
personnel data, products, discoveries, improvements, trade secrets, license
agreements, marketing information, suppliers, dealers, principles, customers, or
methods of distribution, or any other confidential information the disclosure of
which knows, or in the exercise of reasonable care should know, will be damaging
to the Company; provided, however, that confidential information shall not
include any information known generally to the public (other than as a result of
unauthorized disclosure by Executive) or any information so otherwise considered
by the Company not to be confidential.

7. Indemnification.

     a. The Company shall indemnify and hold harmless Executive if he is made a
party, or threatened to be made a party, to any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative, or
investigative (a “Proceeding”), because he is or was an officer or director of
the Company or any of its subsidiaries, affiliates, or successors, or because he
is or was serving in a fiduciary capacity with respect to employee benefit plans
of the Company, whether or not the basis of such Proceeding is alleged action in
an official capacity or otherwise, against all Expenses incurred or suffered by
him in connection with such Proceeding to the fullest extent authorized by the
General Corporation Law of the State of Delaware and any other applicable law in
effect from time to time, and such indemnification shall continue as to
Executive even if he ceases to be an officer or director or is no longer
employed by the Company, and shall inure to the benefit of Executive’s heirs,
executors and administrators.

     b. As used in this Agreement, the term “Expenses” shall include, without
limitation, damages, losses, judgments, liabilities, fines, penalties, excise
taxes, settlements and reasonable costs, reasonable attorneys’ fees, reasonable
accountants’ fees, and reasonable disbursements and costs of attachment or
similar bonds, investigations, and any reasonable expenses of establishing a
right to indemnification under the Agreement.

     c. Expenses incurred by Executive in connection with any Proceeding shall
be paid by the Company upon presentation of appropriate documentation and a
giving by Executive of any undertakings required by applicable law.

8. Termination.

     a. Termination Upon Death. If Executive dies while employed by the Company
during the Term, his estate shall be entitled to receive payment of Base Salary
through the last day of the twelve (12) months following the month in which his
death occurred, payable over such twelve (12) months at the Company’s normal pay
periods. If, in respect of the fiscal year in which Executive dies the Board or
a committee thereof determines in its discretion that he would otherwise have
been entitled to receive Incentive Compensation under subparagraph 3(c) by
reason of the operations of the Company during such fiscal year, Executive’s
estate shall be entitled to receive a pro rata portion of his Incentive
Compensation for such fiscal year. Such pro rata portion shall equal the product
of (x) the full amount of such Incentive Compensation, and (y) a fraction, the
numerator of which is the number of days in the fiscal year of Executive’s

 



--------------------------------------------------------------------------------



 



death prior to the date of death, and the denominator of which is the total
number of days in such fiscal year.

     b. Termination Upon Disability. The Company may terminate Executive’s
employment hereunder during the Term at the end of any calendar month in the
event of his Disability by giving to Executive written notice of termination. In
the event of any such termination pursuant to this subparagraph 8(b), Executive
shall be entitled to receive his Base Salary, payable in accordance with the
Company’s customary payroll policy for it executives, through the last day of
the twelve (12) months following the month in which the date of termination
occurred.

If in respect of the fiscal year in which Executive’s employment terminates
pursuant to this subparagraph 8(b) the Board or a committee thereof determines
in its discretion that he would otherwise have been entitled to receive
Incentive Compensation under subparagraph 3(c) by reason of the operations of
the Company during such fiscal year, Executive shall be entitled to receive a
pro rata portion of his Incentive Compensation for such year. Such pro rata
portion shall equal the product of (x) the full amount of such Incentive
Compensation, and (y) a fraction, the numerator of which is the number of days
in the fiscal year of Executive’s termination on account of Disability prior to
the date of termination, and the denominator of which is the total number of
days in such fiscal year.

     c. Termination for Cause. The Company may terminate Executive’s employment
hereunder at any time during the Term for Cause by giving to Executive written
notice of termination that specifies the reasons for and date of termination.
Upon any such termination for Cause under this subparagraph 8(c), the Company
shall pay to him his Base Salary through the date of termination, and the
Company shall have no further obligations under this Agreement.

     d. Termination Without Cause. The Company may terminate Executive’s
employment with the Company at any time during the Term, for any reason and
without Cause, by giving him prior written notice which specifies the date of
termination. Until the effective date of any such termination, the Company shall
continue to pay to him the full compensation specified in this Agreement. If, in
respect of the fiscal year in which Executive’s employment terminates pursuant
to this subparagraph 8(d) the Board or a committee thereof determines in its
discretion that he would otherwise have been entitled to receive Incentive
Compensation under subparagraph 3(c) by reason of the operations of the Company
during such fiscal year, Executive shall be entitled to receive a pro rata
portion of his Incentive Compensation for such year. Such pro rata portion shall
equal the product of (x) the full amount of such Incentive Compensation, and
(y) a fraction, the numerator of which is the number of days in the fiscal year
of Executive’s termination without Cause prior to the date of termination, and
the denominator of which is the total number of days in such fiscal year. In
addition, the Company shall (i) pay Executive a severance amount equal to twelve
(12) months Base Salary over the following twelve (12) month period at the
Company’s normal pay periods, and (ii) provide Executive, at no charge to
Executive, COBRA continuation coverage under the Company’s health insurance
program for a period of twelve (12) months or until he has obtained
substantially equivalent new coverage, as determined by the Board or a committee
thereof in its discretion, through successor employment, whichever occurs
sooner.

     e. Resignation for Other than Good Reason. Executive may voluntarily
terminate his

 



--------------------------------------------------------------------------------



 



employment with the Company during the Term for any reason upon at least thirty
(30) days prior written notice which specifies the date of termination. Until
the effective date of such termination, the Company shall continue to pay him
the full compensation specified in this Agreement, provided he continues to
perform his duties during this period. Thereafter, the Company shall have no
further obligations to him under this Agreement. This subparagraph 8(e) shall
not apply to Executive’s resignation for Good Reason pursuant to paragraph 9
hereof.

     f. No Mitigation. The parties hereto acknowledge and agree that, in the
event Executive’s employment with the Company is terminated pursuant to this
paragraph 8, he shall not be required to mitigate his damages by affirmatively
seeking other employment. Further, except as provided in subparagraph 8(d)(ii)
above, the amount of any payment or benefit provided for in this Agreement shall
not be reduced by any compensation earned by him or benefit provided to him as
the result of employment by another employer or otherwise.

     g. Non-Competition. For a period of twelve (12) months after termination of
Executive’s active employment with the Company, Executive shall not, as an
individual, principal, agent, employee, consultant or otherwise, directly or
indirectly, in the United States or with respect to any company or entity in
Europe or Canada with whom Executive or the Company has concluded partnership,
licensing or other similar business development agreements on behalf of and
during his employment with the Company, render any services to any firm or
company or any division or subsidiary of any firm or company, engaged in the
research, development or commercialization of compounds, analogs or derivatives
of those compounds which compete directly with those being researched, developed
and or commercialized by the Company during the Term. Moreover, for a period of
twelve (12) months after the termination of Executive’s employment with the
Company, Executive shall not take any action, without the prior written consent
of the Company, to assist Executive’s successor employer or any other entity in
recruiting or hiring any other employee who was an employee of the Company
during Executive’s employment. This prohibition includes (i) identifying to such
successor employer or its agents or such other entity, the person or persons who
have special knowledge concerning the Company or its inventions, processes,
methods or confidential affairs, and (ii) commenting to Executive’s successor
employer or its agents or such other entity about the quantity or work, quality
of work, special knowledge or personal characteristics of any person who is
still employed by the Company. Executive also agrees that he will not provide
such information to a prospective employer or to an executive search firm during
interviews preceding possible employment.

 



--------------------------------------------------------------------------------



 



     h. Non-Disparagement. During the Term and thereafter, Executive shall not
communicate negatively about or otherwise disparage the Company or its products
or each and any of the released parties described in subparagraph 8(i) in any
way whatsoever. The Company, acting in its official capacity, shall not make any
public false, disparaging or derogatory statements in connection with or
concerning Executive’s service to the Company except as may be required for
truthful sworn testimony or in connection with a legal or administrative
proceeding, report, claim or dispute. In the event Executive breaches any of the
conditions set forth herein or in any other paragraph of this Agreement, the
Company shall discontinue the provision of any payment or benefits to him under
this Agreement and he shall forfeit his entitlement to any further payments or
benefits under this Agreement.

     i Release. In consideration of Executive’s receipt of severance benefits
subject to and in accordance with subparagraphs 8(b) and (d) and paragraph 9 of
this Agreement, Executive agrees that, upon his first receipt and acceptance of
any such benefits, he shall have released and forever discharged the Company,
its subsidiaries and affiliates, successors and assigns, predecessors and all of
their respective officers, directors, employees and agents and employee benefits
plans from all claims, demands, liabilities and causes of action arising out of
facts or occurrences arising or occurring at any time up to and including the
time of Executive’s termination or resignation, whether known or unknown, and
the parties hereto contemplate that this release shall be broadly construed.

9. Resignation for Good Reason.

If Executive has Good Reason during the Initial Term, Executive may resign at
any time during the Initial Term by providing at least thirty (30) days prior
written notice to the Company that specifies the reason for, and the effective
date of, his resignation. If Executive resigns during the Initial Term for Good
Reason, such resignation shall be deemed a Termination without Cause under
subparagraph 8(d) hereof and Executive shall receive the compensation and
benefits provided under subparagraph 8(d) hereof as if he had been terminated
without Cause.

10. Definitions.

     a. “Cause” shall mean Executive’s (i) habitual drunkenness or drug
addiction or failure materially to perform and discharge his duties and
responsibilities hereunder, (ii) misconduct that is materially and significantly
injurious to the Company, (iii) conviction of a felony involving the personal
dishonesty of Executive or moral turpitude, (iv) conviction of any crime or
offense involving the property of the Company, or (v) breach of this Agreement

     b. “Disability” shall mean the Executive’s incapacity due to physical or
mental illness which prevents the proper performance of Executive’s duties as
set forth herein or established pursuant hereto for a substantial portion of any
three-month period of the Term. Any questions as to the existence or extent of
illness or incapacity of Executive, upon which the Company and Executive cannot
agree, shall be determined by a qualified independent physician selected by the
Company and approved by the Executive. The determination of such physician
certified in writing to the Company and to the Executive shall be final and
conclusive for all purposes of this Agreement. For purposes of the disability
provisions of this Agreement, if the Executive is

 



--------------------------------------------------------------------------------



 



unable to act on his own behalf due to incapacity, any person legally authorized
to do so may act on the Executive’s behalf.

     c. “Good Reason” shall mean the occurrence of any of the following events
during the Initial Term: (A) the assignment to Executive of any duties
inconsistent in any material respect to Executive’s position, authority, duties
or responsibilities as of the commencement of the Term or any other action by
the Company which results in a diminution in any material respect in such
position, duties or responsibilities, excluding for this purpose an isolated and
inadvertent action not taken in bad faith that is remedied by the Company
promptly after receipt of written notice thereof given by Executive; (B) a
reduction by the Company in Executive’s annual Base Salary as in effect on the
date hereof; (C) the Company’s requiring Executive to be based at any office or
location that is more than fifty (50) miles from Executive’s office or location
as of the commencement of the Term; (D) the failure by the Company to continue
to provide Executive with benefits substantially similar to those enjoyed by him
under any of the Company’s pension, life insurance, medical, health and
accident, disability or other welfare plans in which he was participating as of
the commencement of the Term, unless such change was applicable to all senior
executives of the Company; (E) the failure by the Company to pay to Executive
any deferred compensation when due under any deferred compensation plan or
agreement applicable to him; or (F) the failure by the Company to honor in any
material respect the terms and provisions of this Agreement.

11. Miscellaneous.

     a. Assignments and Binding Effect. The respective rights and obligations of
the parties under this Agreement shall be binding upon the parties hereto and
their heirs, executors, administrators, successors, and assigns, including, in
the case of the Company, any other corporation or entity with which the Company
may be merged or otherwise combined and, in the case of Executive, his estate or
other legal representatives.

     b. No Assignment of Benefits. Except as otherwise provided herein or by
applicable law, no right or interest of the Executive under this Agreement shall
be assignable or transferable, in whole or in part, either directly or by the
operation of law or otherwise, including without limitation execution, levy,
garnishment, attachment, pledge or in any manner; no attempted transfer thereof
shall be effective.

     c. Governing Law. This Agreement shall be governed as to its validity,
interpretation and effect by the laws of the State of Maryland, without
reference to its conflict of laws provisions.

     d. Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid, illegal, or unenforceable for any
reason, the remaining provisions and portions of this Agreement shall remain in
full force and effect to the fullest extent permitted by law. Such invalid,
illegal or unenforceable provision(s) shall be deemed modified to the extent
necessary to make it (them) valid, legal, and enforceable.

 



--------------------------------------------------------------------------------



 



     e. Withholding. All amount payable hereunder shall be paid net of any
applicable withholding required under federal, state or local laws and any
additional withholding to which Executive has agreed.

     f. Entire Agreement; Amendments. This Agreement constitutes the entire
Agreement and understanding of the Company and Executive with respect to the
terms of Executive’s employment with the Company and supersedes all prior
discussions, understandings and agreements with respect thereto except to those
agreements relating to the assignment of patents and inventions and a Combined
Non-disclosure and Patent Employee Agreement to which Executive acknowledges
signing which will remain in effect.

     g. Captions. All captions and heading used herein are for convenient
reference only and do not form part of this Agreement.

     h. Waiver. No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Board or its delegee. The Company’s or the Executive’s failure to insist
upon strict compliance with the terms of this Agreement or the failure of the
Company or the Executive to assert any right the Company or the Executive may
have hereunder shall not be deemed a waiver of such provision or right or any
other provision of this Agreement.

     i. Notice. Any notice or communication required or permitted under this
Agreement shall be made in writing and shall be delivered by hand, or mailed by
registered or certified mail, return receipt requested, first call postage
prepaid, addressed as follows:

If to Executive:

Dane Saglio
c/o EntreMed, Inc.
9640 Medical Center Drive
Rockville, Maryland 20850

If to the Company:

EntreMed, Inc.
9640 Medical Center Dive
Rockville, Maryland 20850
Attn.: General Counsel

     j. Counterparts. This Agreement may be executed in counterparts, each of
which shall constitute one and the same agreement.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first above written.

                  /s/ Dane Saglio       Executive           

            Entremed, Inc.
      By:   /s/ James S. Burns         James S. Burns        President and Chief
Executive Officer     

 